DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 21-33, 35-37, 40-42 have been considered but are moot in view of new ground of rejection.
	Applicant argues Warrick reference or Lampen reference or Liu reference does not teach or suggest a system in which a first wireless access point connects a user device to a first system using a first network associated with a first service set identifier (SSID) and in which the first wireless access point connects a local player to the first system using a second network associated with a second SSID. According, the combination would not provide all of the elements of the pending claims (pages 9-10).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Warrick is not relied on for teaching of access point connects with user device using network associated with a respective SSID. Instead, Warrick is relied on for the teaching of a system in which a first wireless access device connected a user device to a first system using a first network and the wireless access device connected to a local player to the first system using the second network as explained on pages 4-5 of the rejection. Liu is relied on for the teaching SSID associated with each network (see page 6 of the rejection.
Particularly, with respect to amended claim “first network is a wireless network associated with a first service set identifier (SSID) and a first wireless access point…..second network is a wireless network associated with a second SSID and the first wireless access point”, Liu’s disclosure of a wireless network between a user device 135 and/or one of IoT 104s associated with a SSID and master IoT 110 and/or wireless access point 116 see include, but not limited to, figures 24, 27, paragraphs 0041, 0224, 0228, 0235) is read on “first network is a wireless network associated with a first service set identifier (SSID) and a first wireless access point”; Liu’s disclosure of a second wireless network between another IoT and master IoT and/or wireless access point 116 associated with a service identifier (SSID) and the master IoT and/or wireless access point 116 – see include, but not limited to, figures 24, 27, paragraphs 0041, 0224, 0228, 0235) is read on “second wireless network associated with a second SSID and the first wireless access point”.
It is further noted that the teaching of “first network is a wireless network associated with a first service set identifier (SSID) and a first wireless access point…..second network is a wireless network associated with a second SSID and the first wireless access point” is well-known in the art. See for example, Ong et al. (US 10681142: claim 9); Chu et al. (US 9979710 (figures 3A, 5A-5B. 6A-6B); Bradish (US 9648577 (claim 1); US 20170041812 : paragraph 0027); Siraj et al. (US 20160255661 (para. 0019). Liu or Iuzzolino is relied on as some examples for teaching of “first wireless network associated with first SSID and first wireless access point and second wireless network associated with second SSID and first wireless access point” is well-known as discussed below.
	For the reasons given above, rejection of claims 21-33, 35-37, 40-42 are discussed below.
	Claims 1-20, 34, 38-39 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-33, 35-37, 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Warrick et al. (US 20130346564) in view of either Liu et al. (US 20170195318) or Luzzolino et al. (US 20170041812).
	Note: all documents that are directly or indirectly incorporated by reference in their entireties in Warrick (see paragraphs 0001, 0006) are treated as part of the specification of Warrick (see for example, MPEP 2163.07 b).

Regarding claim 21, Warrick discloses a method for connecting devices, comprising:  	connecting a user device to a first system using a first network, wherein the first network is a wireless network associated with a first service set information and a first wireless access point (connecting a guest device 118 or 120 to a first system including system controller 102 using a first network of VLAN 114, AP 130, wherein the VLAN guest 114 with AP comprises a wireless network associated with a first service set information between the guest device and the first system and a first wireless access network point 130– see include, but not limited to, figures 1-4, paragraphs 0048-0050);
 	 registering the user device with the first system (registering the guest device with the first system comprising system controller 102 – see include, but not limited to, figures 2, 7, 11-13, paragraphs 0010, 0143, 0147, 0149); 
	after registering the user device, obtaining an identification of a room associated with the user device from a guest Internet access system, wherein the user device is authorized to connect to the guest Internet access system (after registering the guest device, obtaining room number associated with the guest device from a guest Internet access system including Internet 104, wherein the guest device is authorized to connected to the guest Internet access system comprising Internet 104 – see include, but not limited to, figures 1-3, 5-7, paragraphs 0143, 0149, 0174-0177); 
	accessing information stored in or available to the first system to identify a local player in the room associated with the user device that the user device is authorized to use (accessing information stored in or available to the first system to identify a local player such as media devices 121, 122, 123 in room 101 associated with the guest device 118 that the guest device is authorized to use/pass – see include, but not limited to, figures 1-2, 4, paragraphs 0051, 0054, 0055, 0097-0099); 
 	connecting the local player to the first system using a second network, wherein the second network is a wireless network associated with a second service set information and the first wireless access network (connecting the media device 121, 122, 123 to the first system including system controller 102 using a second network comprising VLAN media 116, AP 134… wherein the second network is a wireless network associated with a second service set information of VLAN 116 and AP 130– see include, but not limited to, figures 1-2, paragraphs 0048, 0184, 0189); and 
 	connecting the user device to the local player on a basis of the identification of the room associated with the user device and the identification of the local player in the room that the user device is authorized to use, wherein the user device is operably connected to the local player without requiring entry of a pairing code at the user device (e.g., connecting the guest device 118 to the media device 121, 122, 123 in the room 101 on a basis of the identification of the room 101 associated with the guest device and the identification of the media device 121, 122, 123 in room 101 that the guest device is authorized to use, wherein the guest device is operably connected to the media device by scan/capture QR code being displayed on the media device or based on reservation information without requiring typing of the unique passkey/code at the guest device – see include, but not limited to, figures 12, 15, 17, paragraphs 0144, 0170, 0175).
	Warrick discloses VLAN 116 is used to isolate network traffic from the various media devices 121, 122, 123, 124 (paragraph 0048) and wireless network (SSID: hotel-free) – figure 17. However, Warrick does not explicitly disclose wireless network associated with service set identifier (SSID). 
	Luzzolino or Liu (hereinafter referred to as Luzzolino/Liu) discloses first wireless network associated with a first service set identifier (SSID) and a first wireless access point, second network is a wireless network associated with a second SSID and the first wireless access point (read on Luzzolino’ s disclosure of first wireless network such as public network associated with a first SSID and wireless communication device 102 can comprise a dual band wireless access point, and second wireless network such as private or hidden network associated with a second SSID and wireless communication device 102 with dual band wireless access point - see include, but not limited to, para. 0027, 0032, figure 1; or Liu disclosure of first wireless network connected with user device and/or one of IoT is associated with a first SSID and first wireless access point of master IoT and/or access point 116 and second wireless network connected with another IoT associated with second SSID and wireless access point of master IoT and/or access point 116 Liu: figures 1A, 24, 27, paragraphs 0041, 0224, 0228, 0234, 0235 and discussion “in response to arguments” above).
	Luzzolino/Liu also discloses user device is operably connected to the local player without requiring entry of a pairing code at the user device (e.g., based on proximity and/or prioritized sensor schedule, signal strength – see include, but not limited to, Luzzolino: figure 3, para. 0038-0039, 0043; or see Liu’s disclosure or pairing by reading barcode or without formally fairing the devices - in paragraphs 0099, 0100-0102, 0202-0203).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warrick with the teaching of first wireless network associated with first SSID and wireless access point and second wireless network associated with second SSID and the first wireless access point as taught by Luzzolino/Liu in order to yield predictable result of identifying service set identifier associated with each wireless network to improve security and to provide service to only authorized device (Liu: paragraph 0235, 0240; Luzzolino: para. 0027).

Regarding claim 22, Warrick in view of Luzzolino /Liu discloses the method of claim 21, wherein the information that is accessed to identify a local player that the user device is authorized to use is stored in the first system (information that is accessed to identify a media device that the guest device is authorized to use is stored in system comprises system controller – see include, but not limited to, figures 2, 4, 6, paragraphs 0051, 0054, 0055, 0071; Liu: para. 0240).  

Regarding claim 23, Warrick in view of Luzzolino /Liu discloses the method of claim 21, wherein the information that is accessed to identify a local player that the user device is authorized to use is stored in the guest Internet access system included in the first system – see include, but not limited to, figures 1-2, 4, 6, paragraphs 0071, 0183-0187).  

Regarding claim 24, Warrick in view of Luzzolino/Liu discloses the method of claim 21, wherein the information that is accessed to identify a local player that the user device is authorized to use is obtained from a property management system included in the first system (property management system database – see include, but not limited to, figure 10, paragraphs 0062, 0130, 0149, 0215).  

Regarding claim 25, Warrick in view of Luzzolino/Liu discloses the method of claim 21, wherein the information that is accessed to identify a local player that the user device is authorized to use is obtained from a remote communication interface server in communication with the first system (remote interface server such as central login portable, user profile server, system controller – see include, but not limited to, figures 1-2, 4, 6, 10 paragraphs 0071, 0183-0187) .  

Regarding claim 26, Warrick in view of Lampen/Liu discloses the method of claim 25, wherein a guest Internet access system included in the first system sends site identifier, room number and user device address information to the remote communication interface server (sends site identifier, URL address, room number, user IP/address information to remote communication interface server such as controller, login portable – see include, but not limited to, figures 1, 9, 12, 15, 22-23, paragraphs 0066, 0160-0161).  

Regarding claim 27, Warrick in view of Luzzolino/Liu n discloses the method of claim 26, wherein a system network controller is provided with the room number and the user device address information, and wherein the system network controller uses that information to create the pairing between the user device and the local player (system controller and/or login portal using the information such as room number, guest device address, etc. to create the linking/pairing between guest device and media device authorized to access - see include, but not limited to, figures 4, 9, 12, 14, 15, 17, 20-24).  

Regarding claim 28, Warrick in view of Luzzolino /Liu discloses the method of claim 27, further comprising: the guest Internet access system disconnecting the user device from the first system in response to receiving a dissolution of the user device with the local player (disconnecting/disabling the guest device from the first system in response to receiving an expiration/drop/deactivation of the user device with the media device – see include, but not limitation to, figures 2, 4, 13, 19, paragraphs 0060, 0082, 0085, 0132, 0181).  

Regarding claim 29, Warrick in view of Luzzolino /Liu discloses the method of claim 28, wherein the local player is located in a hotel room, and wherein the dissolution of the user device with the local player includes a user associated with the user device checking out of the hotel room (deactivating or disconnecting when user check out - see include, but not limited to, figures 22, 14, 21, paragraphs 0010, 0084, 0134, 0150, 0231).  

Regarding claim 30, Warrick in view of Luzzolino/Liu discloses the method of claim 21, wherein the information used to identify the local player the user device is authorized to use includes a user room number (see include, but not limited to, figure 4, paragraph 0052).  

Regarding claim 31, limitations that correspond to the limitations of method in claim 21 are analyzed as discussed in the rejection of claim 21. Particularly, Warrick in view of Luzzolino /Liu discloses a communication system (see Warrick: figures 1-2, 22), comprising:3Application Serial No. 16 Amendment and Response 
 	a first system (e.g., system controller – see figures 1-2, 22); 
	a first network, wherein the first network is a wireless network associated with a first service set identifier (SSID) and a first wireless access point (first wireless network with AP connected between the guest device and media device(s) – see include, but not limited to, figures 1, 17, 22; Luzzolino: figure 1, para. 0027, 0032; Liu: figures 24-25, paragraphs 0224, 0228, 0235, and discussion in the rejection of claim 21); 
 	a user device, wherein the user device is connected to the first system by at least the first network (see include, but not limited to, Warrick: figures 1-2, 22 and discussion in the rejection of claim 21); 
 	an output device (display device via media device(s) associated with each room – see include, but not limited to, Warrick: figures 1, 4, 22 and discussion in the rejection of claim 21); and 
	a second network, wherein the second network is a wireless network associated with a second SSID, wherein the output device is connected to the first system by at least the second network and the first wireless access point (second wireless network connected between media device and system controller via AP associated second SSID and the first wireless access point– see include, but not limited to, figures 1, 2, 17, 22; Liu: figures 24-25, para. 0228, 0235; Luzzolino: figure 1, para. 0027, 0032 and discussion in the rejection of claim 21), wherein the first system is connected to the first and second networks, wherein an identification of a room associated with the user device is available to a guest Internet access system after a registration of the user device with the guest Internet access system is complete, wherein the output device is identified as an output device in the room associated with the user device, and wherein the first system is operable to connect the user device and the output device in response to receiving information identifying the user device and the identification of the room associated with the user device (see similar discussion in the rejection of claim 21 and include, but not limited to, figures 1, 2, 4, 9-10, 17, 22-24; Luzzolino: figure 1, para. 0027, 0032; Liu: figures 1a-1b, 24, 25, paragraphs 0234-0238).  

Regarding claim 32, Warrick in view of Luzzolino/Liu discloses the system of claim 31, wherein the output device is connected to the second network by a local player (see include, but not limited to, Warrick: figure 22).  

Regarding claim 33, Warrick in view of Luzzolino/Liu discloses the system of claim 32, wherein the local player is an over the top device (e.g., STB – see include, but not limited to, Warrick: figures 22-24).  

Regarding claim 35, Warrick in view of Luzzolino/Liu discloses the system of claim 31, wherein the second SSID is a hidden SSID (see include, but not limited to, Luzzolino: para. 0027, 0032; Liu: paragraphs 0235, 0240).  

Regarding claim 36, Warrick in view of Luzzolino/Liu discloses the system of claim 35, wherein the first system includes the guest Internet access system, wherein the guest Internet access 4Application Serial No. 161912,817system pairs the user device and the output device in response to associating an address of the user device with a credential associated with the user device (see similar discussion in the rejection of claims 21, 27, and include, but not limited to, figures 9, 12, 15, 22-24).  

Regarding claim 37, limitations that correspond to limitation of claims 31 and 35 are analyzed as discussed in the rejection of claims 31 and 35. Particularly, Warrick in view of Luzzolino/Liu discloses a method for pairing a user device to an output device, comprising: detecting at a guest Internet access system a connection between the guest Internet access system and a user device, wherein the guest Internet access system is connected to the user device by a first network and a first wireless access point; determining by the guest Internet access system a room associated with the user device; identifying a local player located in the room associated with the user device, wherein the guest Internet access system is connected to the local player by a second network and the first wireless access point, and wherein the second network is a hidden network; and connecting the local player with the user device without requiring sending a pairing code from the user device to the guest Internet access system (see similar discussion in the rejection of claim 21 and/or 31 and 35 and include, but not limited to, Warrick: figures 1-2, 4, 9, 12, 15, 17, 22-24; Luzzolino: figure 1, paragraphs 0027, 0032; Liu: paragraphs 0228, 0235-0240).  

Regarding claim 40, Warrick in view of Luzzolino/Liu discloses the method of claim 37, wherein the guest Internet access system determines a room associated with the user device by providing an address of the user device to a property management system, and wherein the property management system returns a room number to the guest Internet access system (see similar discussion in the rejection of claim 24 and see include, but not limited to, figures 9-10, 16-17, 22-24, paragraphs 0062, 0130, 0149, 0215).  

Regarding claim 41, Warrick in view of Luzzolino/Liu discloses the method of claim 40, wherein the first network is a wireless network associated with a first service set identifier (SSID), and wherein the second network is a wireless network associated with a second SSID (see similar discussion in the rejection of claim 21 and include, but not limited to, Warrick: figures 17, 22-24; Liu: paragraphs 0228, 0235; Luzzolino: paragraphs 0027, 0032).  

Regarding claim 42, Warrick in view of Luzzolino/Liu discloses the method of claim 21, wherein the second SSID is a hidden SSID (see Luzzolino: paragraphs 0027, 0032; Liu: paragraph 0228, 0235, 0240).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ong et al. (US 10681142) discloses wireless hidden network associated a first SSID and wireless access point and wireless public network associated with second SSID and the wireless access point – see for example,claim 9).
 	Chu et al. (US 9979710) discloses single SSID and dual SSID for first network, second network and wireless access point (see for example, figures 3A, 5A-5B. 6A-6B); 	Bradish (US 9648577) discloses first wireless network associated with first SSID and first wireless access point, second network associated with second SSID and the wireless access point  (see for example, claim 1, col. 1, line 55-col. 2, line 30).
	Chen et al. (US 9532304) discloses method for pos authenticating user equipment, controller and network system comprising each wireless network is associated with a SSID and wireless access device (figures 4-5, col. 10, line 4-35).
	 Siraj et al. (US 20160255661) discloses first wireless network associated with first SSID and a wireless access device, second wireless network associated with second SSID and the wireless access point (para. 0019).
	Yang et al. (US 20140337950) discloses method and apparatus for secure communication in a wireless network comprises associated an SSID with each wireless network and wireless access point (see paragraphs 0010-0013).
	Krantz et al. (US 8116287) discloses transmitting a communication from a wireless access point indicting hidden networks, non-hidden wireless network associated with SSID (see for example, claim 11).
	Hung (US 20080220741) discloses wireless networks associated with SSID and wireless access point (para. 0019-0020, 0056).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
August 23, 2022